EXHIBIT PENNSYLVANIA ELECTRIC COMPANY CONSOLIDATED RATIO OF EARNINGS TO FIXED CHARGES Year Ended December 31, 2005 2006 2007 2008 2009 (Dollars in thousands) EARNINGS AS DEFINED IN REGULATION S-K: Income before extraordinary items $ 27,553 $ 84,182 $ 92,938 $ 88,170 $ 65,388 Interest and other charges, before reduction for amounts capitalized and deferred 39,900 45,278 54,840 59,424 54,605 Provision for income taxes 16,613 56,539 64,015 57,647 45,694 Interest element of rentals charged to income (a) 3,225 3,247 3,214 3,319 3,141 Earnings as defined $ 87,291 $ 189,246 $ 215,007 $ 208,560 $ 168,828 FIXED CHARGES AS DEFINED IN REGULATION S-K: Interest before reduction for amounts capitalized and deferred $ 39,900 $ 45,278 $ 54,840 $ 59,424 $ 54,605 Interest element of rentals charged to income (a) 3,225 3,247 3,214 3,319 3,141 Fixed charges as defined $ 43,125 $ 48,525 $ 58,054 $ 62,743 $ 57,746 CONSOLIDATED RATIO OF EARNINGS TO FIXED CHARGES 2.02 3.90 3.70 3.32 2.92 (a) Includes the interest element of rentals where determinable plus 1/3 of rental expense where no readily defined interest element can be determined.
